—In a matrimonial action in which the parties were divorced by judgment dated July 26, 1985, the plaintiff former husband appeals from so much of an order of the Supreme Court, Kings County (Harkavy, J.), entered January 2, 1996, as awarded the defendant wife counsel fees in the sum of $7,000, and the defendant former wife cross-appeals from the same order.
Ordered that the cross appeal is dismissed as abandoned; and it is further,
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that the nonparty respondent Ralph E. Gansell is awarded one bill of costs.
Contrary to the plaintiff’s contention, considering the financial circumstances of the parties and the circumstances of the case as a whole, the Supreme Court did not improvidently exercise its discretion in directing him to pay a portion of the defendant’s counsel fees (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881; Matter of O’Neil v O’Neil, 193 AD2d 16; Hirsch v Hirsch, 142 AD2d 138, 146). Copertino, J. P., Sullivan, Pizzuto and Lerner, JJ., concur.